DETAILED ACTION
	Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Several of the non-patent literature documents cited in the IDS filed 17 February2022 were not considered because their publication dates were not cited.
Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
In claim 9, line 2, “and further comprising” should be changed to --and the check cover assembly further comprises-- to clarify that the following recitation refers to the check cover assembly rather than the test cock.  
In claim 13, line 3, “a test cock” should be changed to --the test cock--because the structure was antecedently recited in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, in view of the rest of the disclosure, it is unclear how the second upstanding shroud is located on the same base as the first upstanding shroud introduced in claim 1.  As understood, the second upstanding shroud is located on a second base that separate from the base with the first upstanding shroud. 
In claim 17, lines 1-2, in view of the rest of the disclosure, it is unclear how the second upstanding shroud is located on the same base as the first upstanding shroud introduced in claim 16.  As understood, the second upstanding shroud is located on a second base that separate from the base with the first upstanding shroud. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton et al. (US 2007/0204917).
Regarding claim 13, Clayton teaches in Fig. 1 a protective assembly (comprising the housing of test port valve 24) for a test cock (comprising the movable valve member of the test port valve 24) on a valve assembly 24 comprising: an upstanding shroud (comprising the housing of the valve 24), wherein: the shroud forms an inner area configured to receive a test cock to support and protect the test cock; and the shroud forms a void (comprising the inherent opening for the actuator to actuate the valve) for accessing the test cock to selectively open and close the test cock while installed in the inner area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of O’Connor et al. (US 2019/0271428).
Regarding claim 15, Clayton discloses in Fig. 1 that the shroud (comprising the housing of test valve 24) captures the test cock (comprising the movable valve member in test valve 24), but lacks teaching that the test cock is permanently captured in the inner area.  
O’Connor teaches rotatable ball valves similar to the test valves disclosed Clayton, wherein the housing/conduits connected to the ends of the valve(s) may be permanently held together (paragraph 42).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud and the conduits connected thereto in Clayton be permanently fixed to each other, such that the test cock is permanently captured in the inner area, as O’Connor teaches.
Claim 1-4, 8, and 12-13 (alternatively: 13) are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 5,584,315) in view of Liebenberg et al. (US 2011/0309076).
Regarding claim 1, Powell discloses in Figs. 1-15 a check cover assembly for a backflow prevention (BFP) assembly comprising: a base 53, a component (comprising test cock 72, and alternatively including the pipe connecting the test cock 72 to the cover/base 53).
Powell lacks the base having an upstanding shroud, wherein the shroud forms an inner area configured to receive the component to support and protect the component.
Liebenberg teaches in Figs. 1-2 a cover 10 comprising a base 10 with an upstanding shroud (comprising handles 18, 20 surrounding component/valve 14) that forms an inner area configured to receive a component (comprising the valve 14 similar to the test cock disclosed by Powell) to support and protect the component (inherently because the handles 18, 20 surround the valve 14 similar to the applicant’s shroud).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover disclosed by Powell to include an upstanding shroud in the form of handles surrounding the valve (such that the shroud supports and protects the valve), as Liebenberg teaches, because the handles would help handle/move the cover assembly or the larger backflow prevention assembly (BFP) 37 when the cover assembly is assembled to the BFP.
Regarding claim 2, Powell discloses in Figs. 1-15 that the base 52 is dome-shaped.  Liebenberg similarly teaches in Figs. 1-2 that the base 10 is dome-shaped and the upstanding shroud is cup-shaped.  
Regarding claim 3, Powell discloses in Figs. 1-5 that the component 72 is a test cock 72.  Liebenberg teaches in Figs. 1-2 a valve 14 similar to the test cock disclosed by Powell, wherein the shroud forms a gap for accessing the valve 14 to selectively open and close the valve 14 while installed in the inner area.  
Regarding claim 4, Powell discloses in Figs. 1-5 that the component 72 is a test cock 72 and the base 53 forms a passageway from the test cock 72 (as well as the inner area of the shroud in the modification with Liebenberg because the test cock would be located in the inner area like the valve 14 taught by Liebenberg) into the BFP assembly configured so that when the test cock 72 is open, a pressure reading of a pressure zone in the BFP assembly can be taken via the test cock 72 (col. 7, line 63 – col. 8, line 2).  
Regarding claim 8, Powell discloses in Figs. 1-5 that the component 72 is a test cock 72 and the base 53 forms a passageway from the test cock 72 (as well as the inner area of the shroud in the modification with Liebenberg because the test cock would be located in the inner area like the valve 14 taught by Liebenberg) that aligns with a lumen (comprising the bore in which the pipe connecting the test cock 72 to the base 53, similar to the lumens 138, 338 disclosed by the applicant) formed in a check valve assembly 39 in the BFP assembly, the lumen being in fluid communication with a pressure zone within the BFP assembly so that when the test cock 72 is open, a pressure reading of the pressure zone can be taken via the test cock 72 (col. 7, line 63 – col. 8, line 2).  
Regarding claim 12, Powell discloses in Figs. 1-5 that the component 72 is selected from the group consisting of: a test cock 72; a pressure sensor; a pressure switch; a temperature sensor; a flow sensor; and combinations thereof (specifically a test cock 72).  
Regarding claim 13, Powell discloses in Figs. 1-5 a test cock 72 on a valve assembly, but lacks a protective assembly for the test cock on the valve assembly comprising: an upstanding shroud, wherein: the shroud forms an inner area configured to receive a test cock to support and protect the test cock; and the shroud forms a void for accessing the test cock to selectively open and close the test cock while installed in the inner area.  
Liebenberg teaches in Figs. 1-2 a protective assembly for a valve 14 of a valve assembly comprising: an upstanding shroud (comprising handles 18, 20 surrounding component/valve 14), wherein: the shroud forms an inner area configured to receive a valve 14 to support and protect the valve 14 (inherently because the handles 18, 20 surround the valve 14 similar to the applicant’s shroud); and the shroud forms a void (comprising the open space at/from the top or at/through the handles 18, 20) for accessing the valve to selectively open and close the valve while installed in the inner area.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover disclosed by Powell to include an upstanding shroud in the form of handles surrounding the valve (such that the shroud supports and protects the valve) while allowing access to the valve, as Liebenberg teaches, because the handles would help handle/move the cover assembly or the larger backflow prevention assembly (BFP) 37 when the cover assembly is assembled to the BFP.
Claims 1, 6, and 13-14 (alternatively: 1 and 13) are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk et al. (US 5,711,341) in view of Kelly (US 3,570,537).
Regarding claim 1, Funderburk discloses in Figs. 1-3 a check cover assembly for a backflow prevention (BFP) assembly comprising: a base 18 a component (comprising test cock 54, and alternatively including the pipe connecting the test cock 54 to the cover/base 18).  
Funderburk lacks the base having an upstanding shroud, wherein the shroud forms an inner area configured to receive the component to support and protect the component.
Kelly teaches in Figs. 1-2 a cover/base comprising the top of the body 10 with an upstanding shroud (comprising bore with groove 42) that forms an inner area configured to receive a component (comprising the valve components 12, 27) to support and protect the component (inherently because the shroud surrounds the valve 12, 27 similar to the applicant’s shroud).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover disclosed by Funderburk to include a shroud in which the test cock is received, surrounded, and protected, as Kelly teaches, for quick and secure assembly/disassembly that doesn’t require tools, such as a wrench for the apparently threaded pipe disclosed by Funderburk.
Regarding claim 6, Funderburk discloses in Figs. 1-3 that the component 54 is a test cock 54.  Kelly teaches in Figs. 1-2 a retention fork 41 in a slit formed in the shroud 42 so that the valve 12, 27 (i.e. the test cock in the modification of Funderburk) is captured in the inner area but the valve 12, 27 can be removed from and inserted into the inner area without rotation when the retention fork 41 is removed from the slit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shroud be connected to the test cock via the retention fork engaging the appropriate slit(s) and grooves in the shroud and test cock to fasten the structures together, as Kelly teaches.  Furthermore, the coupling configuration taught by Kelly allows for the shroud and test cock to be rotatable relative to the cover/base, so the test cock can be accessed and used from various angles.
Regarding claim 13, Funderburk discloses in Figs. 1-3 a test cock 54 on a valve assembly, but lacks a protective assembly for the test cock on the valve assembly comprising: an upstanding shroud, wherein: the shroud forms an inner area configured to receive a test cock to support and protect the test cock; and the shroud forms a void for accessing the test cock to selectively open and close the test cock while installed in the inner area.  
Kelly teaches in Figs. 1-2 a protective assembly for a valve 27 of a valve assembly comprising: an upstanding shroud (comprising the bore extending from the top of valve body 10 with groove 42 and/or the sleeve 12 therein), wherein: the shroud forms an inner area configured to receive a valve 27 to support and protect the valve 12, 27 (inherently because the shroud surrounds the valve 12, 27); and the shroud forms a void (through the bore with groove 42 or the bore of the sleeve 12) for accessing the valve 27 to selectively open and close the valve 27 while installed in the inner area.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover disclosed by Funderburk to include a shroud in which the test cock is received, surrounded, and protected, as Kelly teaches, for quick and secure assembly/disassembly that doesn’t require tools, such as a wrench for the apparently threaded pipe disclosed by Funderburk. 
Regarding claim 14, Kelly teaches in Figs. 1-2 that the shroud forms a slit 42/43, and further comprising a retention fork 41 in the slit so that the valve 27 (comprising the test cock disclosed by Funderburk in the modification of Funderburk in view of Kelly) is selectively captured in the inner area but the valve 27 can be removed from and inserted into the inner area without rotation when the retention fork 41 is removed from the slit 42/43.  
Claims 1, 9, and 16 (alternatively: 1; as understood: 9) are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk in view of Liebenberg.
Regarding claim 1, Funderburk discloses in Figs. 1-3 a check cover assembly for a backflow prevention (BFP) assembly comprising: a base 18, a component (comprising test cock 54, and alternatively including the pipe connecting the test cock 54 to the cover/base 18).  
Funderburk lacks the base having an upstanding shroud, wherein the shroud forms an inner area configured to receive the component to support and protect the component.
Liebenberg teaches in Figs. 1-2 a cover 10 comprising a base 10 with an upstanding shroud (comprising handles 18, 20 surrounding component/valve 14) that forms an inner area configured to receive a component (comprising the valve 14 similar to the test cock disclosed by Powell) to support and protect the component (inherently because the handles 18, 20 surround the valve 14 similar to the applicant’s shroud).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover disclosed by Funderburk to include an upstanding shroud in the form of handles surrounding the valve (such that the shroud supports and protects the valve), as Liebenberg teaches, because the handles would help handle/move the cover assembly or the larger backflow prevention assembly (BFP) when the cover assembly is assembled to the BFP.
Regarding claim 9, Funderburk discloses in Figs. 1-3 that the component 54 is a test cock 54 and further comprising a second base, wherein a second test cock 54 allows pressure testing of a second pressure zone within the BFP assembly.  
Funderburk lacks a second upstanding shroud on the second base, wherein the second shroud forms an inner area configured to receive the second test cock to support and protect the second test cock while allowing opening of the second test cock in place to allow the pressure testing of the second test cock of the second pressure zone.
Liebenberg teaches in Figs. 1-2 a cover 10 comprising a base 10 with an upstanding shroud (comprising handles 18, 20 surrounding component/valve 14) that forms an inner area configured to receive a valve 14 to support and protect the valve 14 (inherently because the handles 18, 20 surround the valve 14 similar to the applicant’s shroud).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second base disclosed by Funderburk to include a second upstanding shroud that forms an inner area configured to receive the second test cock to support and protect the test cock while allowing opening of the second test cock in place to allow pressure testing of the second pressure zone, as Liebenberg teaches, so that the second base/cover assembly is the same as the first base/cover assembly, which means that the two bases/cover assemblies are interchangeable.  Furthermore, Liebenberg teaches that the shroud provides handles, which help handle/move the second base/cover assembly and BFP. 
Regarding claim 16, Funderburk discloses in Figs. 1-3 a backflow prevention (BFP) assembly comprising: a check cover 18 (comprising a first one of the two covers 18) including a base 18, a test cock 54 (comprising a first one of the two test cocks 54) that can be selectively opened while installed in the inner area for pressure testing a first zone in the BFP assembly.  
Funderburk lacks an upstanding shroud on the base, wherein the shroud forms an inner area configured to receive the test cock to support and protect the test cock, wherein the shroud forms a void for accessing the test cock to selectively open the test cock while installed in the inner area.
Liebenberg teaches in Figs. 1-2 a cover 10 comprising a base 10 with an upstanding shroud (comprising handles 18, 20 surrounding component/valve 14) that forms an inner area configured to receive a valve 14 to support and protect the valve 14 (inherently because the handles 18, 20 surround the valve 14 similar to the applicant’s shroud), wherein the shroud forms a void for accessing the valve 14 to selectively open the valve 14 while installed in the inner area.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base disclosed by Funderburk to include an upstanding shroud that forms an inner area configured to receive the test cock to support and protect the test cock while allowing opening of the test cock in place to allow pressure testing of the second pressure zone, as Liebenberg teaches, so that the second base/cover assembly is the same as the first base/cover assembly, which means that the two bases/cover assemblies are interchangeable.  Furthermore, Liebenberg teaches that the shroud provides handles, which help handle/move the second base/cover assembly and BFP. 
Claims 10 and 17 (as understood: 17) are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk in view of Liebenberg as applied to claims 1 and 16 respectively above, and further in view of Clayton et al. (US 2007/0204917).
Regarding claim 10, Funderburk discloses a test cock and Liebenberg teaches a valve integrated into the shroud so that the shroud forms at least a portion of a housing surrounding the valve, as previously discussed, but Funderburk lacks teaching that the test cock is a ball valve such that the shroud in the combination of Funderburk surrounds the ball of the test cock.  
Clayton teaches in Fig. 1 a test cock 78 that is a ball valve 78.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the test cock in the combination of Funderburk and Liebenberg to be a ball valve (such that the ball valve is surrounded by the shroud in the modification), as Clayton teaches, because Funderburk is silent with regard to such detail of the test cock and ball valves provide a valve construction that is simple, simple to actuate (e.g. manually), readily available, and typically cheap.  
Regarding claim 17, Funderburk discloses in Figs. 1-3 a second base 18 (comprising the second cover 18), a second test cock 54 (comprising the second test cock 54 on the second cover 18) allowing selectively opening of the second test cock 54 in place to allow pressure testing of a second zone in the BFP assembly. 
Funderburk lacks a second upstanding shroud on the second base, wherein the second shroud forms an inner area configured to receive the second test cock to support and protect the second test cock while allowing opening of the second test cock in place, and each test cock being a ball valve and integrated into the respective shroud so that the respective shroud forms at least a portion of a housing surrounding a ball of the test cock.
With regard to the second shroud, Liebenberg teaches in Figs. 1-2 a cover 10 comprising a base 10 with an upstanding shroud (comprising handles 18, 20 surrounding component/valve 14) that forms an inner area configured to receive a valve 14 to support and protect the valve 14 (inherently because the handles 18, 20 surround the valve 14 similar to the applicant’s shroud) while allowing opening of the valve in place, so the valve is integrated into the shroud (because the valve is disposed inside the shroud) and the shroud forms at least a portion of a housing surrounding the valve.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second base disclosed by Funderburk to include a second upstanding shroud that forms an inner area configured to receive the second test cock to support and protect the test cock while allowing opening of the second test cock in place to allow pressure testing of the second pressure zone, so that the second base/cover assembly is the same as the first base/cover assembly, which means that the two bases/cover assemblies are interchangeable.  Furthermore, Liebenberg teaches that the shroud provides handles, which help handle/move the second base/cover assembly and BFP. 
With regard to the test cocks being ball valves, Clayton teaches in Fig. 1 a test cock 78 that is a ball valve 78.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the test cock in the combination of Funderburk and Liebenberg to be a ball valve (such that the ball valve is integrated and surrounded by the shroud in the modification), as Clayton teaches, because Funderburk is silent with regard to such detail of the test cock and ball valves provide a valve construction that is simple, simple to actuate (e.g. manually), readily available, and typically cheap.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Funderburk in view of Liebenberg as applied to claim 1 above, and further in view of Dunmire (US 6,546,946).
Regarding claim 11, Funderburk discloses a base and Liebenberg teaches a unitarily formed base and shroud, as previously discussed, but Funderburk is silent with regard to the material of the base and shroud, including whether the base and shroud are formed from a composite polymer.
Dunmire teaches a cover assembly similar to the cover assembly disclosed by Funderburk, and teaches in col. 7, lines 34-40 that the materials that may be used to construct the cover include composite polymers, such as plastics, resins, fiberglass, and composites.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the unitarily formed base and shroud in the combination of Funderburk and Liebenberg be made of a composite polymer, as Dunmire teaches, because composite polymers are durable, water resistant, lightweight, and readily available, and typically cheap.
Claims 1 and 5-7 (alternatively: 1 and 6) are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk (US 6,443,184; hereinafter Funderburk ‘184) in view of Funderburk et al. (US 5,711,341; hereinafter Funderburk ‘341) and taken with Bassaco (US 2011/0067225).
Regarding claims 1 and 6-7, Funderburk ‘184 discloses in Figs. 3-6 a check cover assembly for a backflow prevention (BFP) assembly comprising: a base 73, 74, 80 (because they are all rigidly connected together via bolt(s) 74); and the base 73, 74, 80 forms a hollow to create a socket portion of a ball-and-socket joint (where the seat 80 and the shaft in spring 110 meet) formed between the check cover assembly and a check valve assembly in the BFP assembly.  
Funderburk ‘184 lacks the base having an upstanding shroud, wherein the shroud forms an inner area configured to receive the component to support and protect the component, wherein the component is a test cock and further comprising a retention fork in a slit formed in the shroud so that the test cock is captured in the inner area but the test cock can be removed from and inserted into the inner area without rotation when the retention fork is removed from the slit.  The retention fork has two flat tines with a gap therebetween, the gap and the tines being sized to snugly fit into a groove of the test cock and the slit.
With regard to the component being a test cock located on the base, one having ordinary skill in the art would recognize that Funderburk ‘184 discloses respective test cocks to measure the fluid pressure in the chambers with the check valve assemblies, in view of the similarly shown tests cocks 54 in Funderburk ‘341 (col. 6, lines 15-19).  Furthermore, Funderburk ‘341 teaches in Figs. 1-3 that the test cocks 54 are on respective covers 18.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base disclosed by Funderburk ‘184 to have a component in the form of a test cock to measure the fluid pressure in the respective check valve assembly, as Funderburk ‘341 teaches (col. 6, lines 15-19), which is useful in monitoring the statues, condition, etc. of the BFP assembly.
With regard to the shroud, Funderburk ‘341 teaches that the test cock 54 is connected to the base 18 via an intermediate conduit, and Bassaco teaches in Figs. 1-4 a coupling for conduits comprising a female conduit 38 with an inner area that receives, surrounds, and protects at least part of the male conduit 36 such that the female conduit is seen as a shroud.  Bassaco teaches there is also a retention fork 70 in a slit 64a/64b formed in the shroud 38 so that the male conduit 36 is captured in the inner area but the male conduit 36 can be removed from and inserted into the inner area without rotation when the retention fork 70 is removed from the slit 64a/64b.  The retention fork 70 has two flat tines 74a, 74b with a gap therebetween, the gap and the tines 74a, 74b being sized to snugly fit into a groove 40 of the male conduit 36 and the slit 64a/64b (paragraph 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base in the combination of Funderburk ‘184 and Funderburk ‘341 to have the test cock be connected to the base by an upstanding shroud in the form of a female connector in which the test cock fits and is connected via a retention fork, as Bassaco, because such a connection allows the test cock to be rotatable relative to the base, which allows for access and use of the test cock from various angles for increased flexibility of use.
Regarding claim 5, Bassaco teaches in Figs. 1-4 that there is a banking surface 69 in the inner area compliments a banking surface 53 of the component 36 to further stabilize the component 36 (at least because the banking surface 69 on the female conduit 38 engages the O-ring 52 on the male conduit 36, as disclosed in paragraph 17, and the banking surface 53 on the male conduit 36 is located at the end of the groove 50 holding the O-ring 52, or because the banking surface 53 on the male conduit 36 assists in directing the retention fork 70 to fit into the groove 40 of the male conduit 36 to fasten the conduits 36, 38).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753